Case 5:20-cv-00768-TJH-PVC Document 9-4 Filed 04/14/20 Page 1 of 4 Page ID #:236



1    SAMIR DEGER-SEN*                        AHILAN ARULANANTHAM
     samir.deger-sen@lw.com                  (SBN 237841)
2    WILLIAM M. FRIEDMAN*                    aarulanantham@aclusocal.org
     william.friedman@lw.com                 MICHAEL KAUFMAN
3    LATHAM & WATKINS LLP                    (SBN 254575)
     555 Eleventh Street, NW                 mkaufman@aclusocal.org
4    Suite 1000                              JESSICA KARP BANSAL
     Washington, D.C. 20004-1304             (SBN 277347)
5    Tel: 202.637.2200                       jbansal@aclusocal.org
     Fax: 202.637.2201                       MICHELLE (MINJU) CHO
6                                            (SBN 321939)
     AMANDA BARNETT (SBN 319046)             mcho@aclusocal.org
7    amanda.barnett@lw.com                   ACLU Foundation of Southern
     JESSIE CAMMACK (SBN 329794)             California
8    jessie.cammack@lw.com                   1313 West 8th Street
     LATHAM & WATKINS LLP                    Los Angeles, CA 90017
9    355 South Grand Avenue, Suite 100       Telephone: (213) 977-9500
     Los Angeles, California 90071-1560
10   Tel: 213.485.1234
     Fax: 213.891.8763
11
     Attorneys for Plaintiffs-Petitioners
12   *Pro hac vice application forthcoming
13
14                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
15
16   KELVIN HERNANDEZ ROMAN,                 )   Case No. 5:20-cv-00768
     BEATRIZ ANDREA FORERO                   )
17   CHAVEZ, MIGUEL AGUILAR                  )   ADELANTO COVID
     ESTRADA, on behalf of themselves and    )
18   all others similarly situated,          )   DECLARATION OF
                                             )   CHRISTINA AVALOS
19                                           )
                 Petitioners-Plaintiffs,     )
20                                           )
     v.                                      )
21                                           )
     CHAD F. WOLF, Acting Secretary, U.S. )
22   Department of Homeland Security;        )
     MATTHEW T. ALBENCE, Deputy              )
23   Director and Senior Official Performing )
     the Duties of the Director, U.S.        )
24   Immigration and Customs Enforcement; )
     DAVID MARIN, Director of the Los        )
25   Angeles Field Office, Enforcement and   )
     Removal Operations, U.S. Immigration    )
26   and Customs Enforcement; and JAMES )
     JANECKA, Warden, Adelanto ICE           )
27   Processing Center,                      )
28              Respondents-Defendants.
Case 5:20-cv-00768-TJH-PVC Document 9-4 Filed 04/14/20 Page 2 of 4 Page ID #:237

   1                     DECLARATION OF CHRISTINA AVALOS
   2
   3         I, CHRISTINA AVALOS, hereby declare:
   4         1.     I make this declaration based on my own personal knowledge and if
   5   called to testify I could and would do so competently as follows:
   6         2.     I am a Skadden Fellow and Staff Attorney at the Coalition for Human
   7   Immigration Rights (CHIRLA). CHIRLA is a 50l(c)(3) non-profit immigrants'
   8   rights organization.
   9         3.     In my capacity as Skadden Fellow/Staff Attorney at CHIRLA, I
  10   represent c lients in immigration comt, state court, and before United States
  11   Citizenship and Immigration Services. I received a B.A. from UC Berkeley. I
  12   received my J.D. from UCLA School of Law. I was admitted to the State Bar of
  13   California in 2019 (SBN 329043).
  14         4.     I submit this declaration in support of a petition for a writ of habeas
  15   corpus and motion for temporary restraining order based on the risk of serious
  16   illness and death that my client Beatriz Andrea Forero Chavez and others in
  17   Adelanto face due to the cu1Tent COVID-19 pandemic.
  18   Beatriz Andrea Forero Chavez
  19         5.     I represent Beatriz Andrea Forero Chavez in her administrative
  20   removal proceedings before the Executive Office of Immigration Review (EOIR).
  21   I have been representing Beatriz since February 10, 2020.
  22         6.     This declaration is based on my personal knowledge from
  23   representing Beatriz in her removal proceedings, and my review of and the
  24   documents pertaining to her ilnmigration case.
  25         7.     Beatriz is detained in the Immigration and Customs Enforcement
  26   ("ICE") Detention Center in Adelanto, California. She has been detained in
  27   Adelanto since September 6, 2019.
  28


       DECLA RATION OF CHRISTINA AVALOS
Case 5:20-cv-00768-TJH-PVC Document 9-4 Filed 04/14/20 Page 3 of 4 Page ID #:238

   1          8.     Beatriz is 31 years old and a citizen of Colombia. She was a vocal
   2   supporter of women's rights in Colombia and faced emotional, mental, physical,
   3   and sexual abuse from her ex-partner and others as a result. In 2019, she fled to the
   4   United States to seek asylum. In September 2019, an asylum officer found that she
   5   has a credible fear of returning to Colombia.
   6          9.     Beatriz was recently diagnosed with human papiJloma virus (HPV),
   7   with possible precancerous cells detected. She has also been diagnosed with
   8   hypertension, anxiety, and depression, for which she takes medication.
   9          10.    Beatriz has never been charged with or convicted of any crime, in the
  10   United States or any other country.
  11          11.    Beatriz has told me that she is scared that she wi 11 contract COVID-19
  12   and become ill if she remains detained in Adelanto. She reports that no precautions
  13   are being taken by the guards for themselves or the detainees. She also mentioned
  14   that a few days ago there was a death in men's side of the facility. Another
  15   detainee, who had severe headaches for several days, began convulsing on the
  16   floor and no one did anything until the convulsions stopped and the detainee was
  17   still. Then a person in a hazmat suit came and took the detainee away. Beatriz was
  18   very distraught by seeing this. She told me that she is worried about her own
  19   severe headaches. The nurses only prescribed ibuprofen, but it is not enough to
  20   make her headaches subside. She is also not receiving medication for her
  21   hypertension.
  22          I 2.   On April 2, I submitted a humanitarian parole request for Beatriz. I
  23   asked that ICE release her to protect her from the dangers posed by the COVID-19
  24   pandemic. As of April J 0, I have not received a response to my request.
  25         13.     I talked to Beatriz abo ut what it means to be a class representative.
  26   She understands she represents a class of all people detained at Adelanto. She
  27   knows she represents the interests of all members of the class, not just herself. She
  28   knows she needs to keep up to date with the case and giver her lawyers any


       DECLARATION OF CHRISTINA A YA LOS                                                       2
Case 5:20-cv-00768-TJH-PVC Document 9-4 Filed 04/14/20 Page 4 of 4 Page ID #:239

      1    information they may need. She wants to be a class representative because she
   2       feels everyone in Adelanto is in danger from corona virus and wants to help protect
   3      them.
   4              14.   If released, Beatriz will live with her U.S. citizen sponsor, Marlene
   5      Monroy, in Ontario, California. As her sponsor, Marlene has committed to
   6      providing Beatriz with room and board and ensuring that she will attend all her
   7      immigration hearings. At Marlene's house, Beatriz will be able to socially d istance
   8      and otherwise comply with public health recommendations to prevent the spread of
   9      COVID- 19.
  10
  11              I declare under penalty of perjury of the laws of the State of California and
  12      the United States that the foregoing is true and correct. Executed this 11 day of
  13      April, 2020 in Los Angeles, California.
  14
  15

  16
  17
  18
  19
  20
  21
  22
  23
  24

  25
 26
 27
 28


          DECLARATION OP CHRISTINA A VA LOS                                                       3
